DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0038, line 5 delete “215” and replace it with --315--; line 6 delete “201” and replace it with -301--; line 6 delete “203” and replace it with -305--. Appropriate correction is required.
Claim Objections
Claims 9, 13, 20, 22 are objected to because of the following informalities:  Claim 9, line 7 delete “load” and replace it with –node--.  Claim 13, line 5 delete “load” and replace it with –node--.  Claim 20, line 6 recites “the blending node”; however, there is no blending node previously recited in the claim.  Claim 22 recites “converter is configurable the microcontroller”; however, it is not clear what applicant’s means by this phrase.  Claim 26, lines 3-4 recite “the microprocessor of the first energy blending device” and “the microprocessor of the second energy blending device”; however, there is no microprocessor previously recited in the claim.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al. (US 2008/0150366) in view of Gerhardinger et al. (US 2015/0214787).
With respect to claim 20, Adest discloses an energy blending device comprises: a first input configured for connection to a first solar photovoltaic source (figure 3 discloses a first input for connection to a first solar photovoltaic source 301d), a second input configured for connection to a second power source (second input 301c), and a first DC-DC converter adapted to be controlled by a microcontroller to perform maximum power point tracking of the first solar photovoltaic source and adapted to couple power onto, and regulate voltage, of the blending node (figures 3 and 7 discloses a DC/DC converter 305/705 with respective MPPT and providing power to a blending node/DC bus); a second DC-DC converter adapted to be controlled by the microcontroller to couple power from the second power source onto the blending node (figure 3 discloses a second DC/DC converter couple to a second solar panel and providing power to the DC bus/blending node).
Adest; however, does not expressly disclose the energy blending node is coupled to power a Variable Frequency Drive (VFD) configured to receive power from the blending node and to drive a single or three phase AC motor.
Gerhardinger discloses a VFD 16 couple to an energy blending node 22 and receiving power from the node and driving and AC motor 12.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have included the VFD of Gerhardinger in the invention of Adest, for the purpose of providing power to an AC motor, for example.  Note that Adest discloses an inverter for providing AC power to AC loads from the DC bus/blending node.
With respect to claim 21, Adest in view of Gerhardinger disclose the energy blending device of claim 20 further comprising: an energy storage interface adapted to transfer power between the energy blending node and an energy storage device.  Gerhardinger discloses in paragraph 0027 providing a battery with respective interface couple the blending node for supplying supplemental power.  Adest discloses in paragraph 0039 that the DC sources may comprise a battery.
With respect to claim 22, Adest in view of Gerhardinger disclose the energy blending device of claim 20 wherein the second DC-DC converter is configurable the microcontroller to perform maximum power point tracking of a second photovoltaic power source coupled to the second input.  Adest discloses in figures 3 and 7 that the second DC/DC converter performs MPPT.
With respect to claim 23, Adest in view of Gerhardinger disclose the energy blending device of claim 22 where, if power coupled through the first and second DC-DC converters is entirely from solar sources, then the microcontroller determines the input providing highest power and configures the DC-DC converter coupled to the input providing highest power to regulate the blending node voltage at a certain predefined value.  Figure 4, paragraphs 009-0079 of Adest discloses that first and second DC/DC converters are couple to solar sources and based on the non shaded panels/highest power the power to the DC bus is controlled accordingly.
With respect to claim 24, Adest in view of Gerhardinger disclose the energy blending device of claim 20, further comprising an energy storage system coupled through an energy storage interface to the energy blending node and where the microcontroller configures the energy storage interface to regulate the energy blending node voltage at a predefined value while configuring the first and second DC-DC converters to perform maximum power point tracking of the first and second input. Gerhardinger discloses in paragraph 0027 providing a battery with respective interface couple the blending node for supplying supplemental power.  Adest discloses in paragraph 0039 that the DC sources may comprise a battery.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 11,171,486. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 17-18, claims 3-4 of U.S. Patent No. 11,171,486 discloses all the limitations of claim 17-18.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 11,171,486 in view of Adest et al. (US 2008/0150366). 
With respect to claim 19, claims 3-4 of U.S. Patent No. 11,171,486 discloses all the limitations of claim 19; except for a third input coupled to power the energy blending node from a second solar photovoltaic source through a third DC-DC converter.
Adest discloses in figure 3 a second solar photovoltaic source (plurality of solar panels 301) couple to a third DC/DC converter (plurality of DC/DC converters 305).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have included multiple solar panels and multiple DC/DC converters as disclosed by Adest in the invention, for the purpose of providing a system that is robust and is able to handle loads that consume large amounts of power, for example.

Allowable Subject Matter
Claims 1-16 are allowed.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an energy blending device having a first input configured for receiving alternating current (AC), a second input configured for connection to solar panels, and a first AC output, the energy blending device comprising: a rectifier receiving the first input, and coupled to power an energy blending node; the second input coupled to power the energy blending node through a first boost circuit, the blending node coupled to power a first variable frequency motor drive (VFD) coupled to drive the first AC output; and a microcontroller coupled to control the first boost circuit and first VFD; and wherein the microcontroller is configured to receive inputs from sensors adapted to measure voltage, current, and frequency provided by the first VFD, the microcontroller being configured to control voltage of the blending node, the microcontroller configured to operate the first boost circuit to track a maximum power point (MPP) of any photovoltaic power source coupled to the second input, and the microcontroller is configured to start the first VFD at reduced frequency and voltage, and to then increase frequency and voltage of the first VFD to match power coupled through the first VFD to available power.
		Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose a method of combining energy from at least a first solar photovoltaic source and an AC source to operate a first AC electric motor comprising: passing energy from the first solar photovoltaic source through a first boost circuit to
an energy blending node; passing energy from the AC source through a rectifier and a power-factor correction (PFC) circuit converter to the energy blending node; passing energy from the energy blending load through a variable frequency motor drive (VFD) to the first AC electric motor at a first frequency and voltage; detecting start of the first AC electric motor; and upon start of the first AC electric motor, passing energy from the energy blending node through the VFD to the first AC electric motor at a second frequency and voltage, the second frequency and voltage being greater than the first frequency and voltage and dependent on power available from the solar photovoltaic source.
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Claim 25 is allowable over the prior art of record, because the prior art of record does not disclose a group of energy blending devices of claim 20 each having their first input connected to a different solar photovoltaic source, and with their energy blending node connected together to provide power to a variable frequency drive, and where there is a communication between microcontrollers of each energy blending device of the group of energy blending devices to communicate available solar power on each individual blending device, and where variable frequency drive frequency is controlled by one or more microcontrollers of the energy blending devices based on communicated available solar power.
		Claim 26 is allowable over the prior art of record, because the prior art of record does not disclose a first and a second energy blending device of claim 20, the energy blending node of the first energy blending device being coupled to the energy blending node of the second energy blending device, where the microprocessor of the first energy blending device is coupled to communicate with the microprocessor of the second energy blending device, where the first and second energy blending devices communicate to determine the energy blending device of the first and second energy blending devices with the highest solar power available and to configure the energy blending device with the highest solar power available to regulate voltage of the blending node, and where regulated voltage for the blending node is determined from a linear voltage vs power curve, so that when the blending device with the highest power available provides higher power to the energy blending node the regulated voltage of the energy blending node is greater than when the energy blending device with the highest solar power available provides lower power to the energy blending node.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836